Citation Nr: 0522422	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  98-19 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico




THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to May 1966.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision in July 1998 of the RO.  

This case was previously before the Board and, in February 
2000, it was remanded to the RO for further development.  


FINDINGS OF FACT

1.  Service connection for a back disorder was denied by a 
Board decision in November 1980.  

2.  The evidence received subsequent to the November 1980 
Board decision is either cumulative or does not bear directly 
or substantially upon the subject matter now under 
consideration and when considered with all the evidence both 
old and new it has no significant effect upon the facts 
previously considered.   


CONCLUSION OF LAW

The evidence received since the November 1980 Board decision 
is not new and material for the purpose of reopening the 
claim of service connection for a back disorder.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 2002); 38 C.F.R. §§ 3.156(a), 20.1100 
(2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).  

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 C.F.R. § 3.159(b) (2004).  

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)  

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided a copy of 
the rating decision noted hereinabove, the October 1998 
Statement of the Case and Supplemental Statements of the Case 
dated in April and October 2004.  

These documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  

Further, by way of letters dated in March and May 2003, the 
RO specifically informed the veteran of the information and 
evidence needed from him to substantiate his claim, evidence 
already submitted and/or obtained in his behalf, as well as 
the evidence VA would attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA and private treatment records and 
reports of comprehensive VA examinations provided to him 
since service have been obtained and associated with his 
claims file.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  

The Board notes that the March and May 2003 VCAA letters were 
mailed to the veteran subsequent to the appealed rating 
decision and the veteran was not specifically informed to 
furnish copies of any pertinent evidence in his possession 
pertinent to his claims not previously submitted as required 
by 38 C.F.R. § 3.159.  

The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  

Therefore, under the circumstances, the Board finds that any 
error in the chronological implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  


Factual Background.

At the outset, the veteran is seeking to reopen his claim of 
service connection for a back disorder, which was denied by a 
Board decision in November 1980.  That determination 
concluded that the veteran existent back disorder was 
unrelated to the veteran transient back complaints in 
service.  See 38 C.F.R. § 3.303.  Unless the Chairman of the 
Board orders reconsideration, all Board decisions are final 
on the date stamped on the face of the decision.  38 C.F.R. 
§ 20.1100(a).  

The veteran's application to reopen his previously denied 
claim was received in April 1998.  Therefore, his application 
to reopen the claim for a back disorder was initiated prior 
to August 29, 2001, the effective date of the amended 
§ 3.156, which redefines the term "material evidence" for the 
purpose of determining if previously denied claim can be 
reopened.  38 C.F.R. § 3.156(a).  

VA has specifically provided that the amendments to 38 C.F.R. 
§ 3.156 will be applicable to all claims filed on or after 
August 29, 2001.  As a result, the amended regulatory 
provisions redefining the term "material evidence" are not 
applicable to the veteran's April 1998 claim to reopen.  

With respect to a claim that has been finally disallowed, the 
law and regulations provide that if new and material evidence 
has been presented or secured, the claim may be reopened and 
the former disposition reviewed.  38 U.S.C.A. § 5108.  

"New and material" evidence for purposes of this appeal is 
defined as evidence not previously submitted, cumulative or 
redundant, and which by itself, or with evidence previously 
submitted, is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F3d 1356 (Fed. Cir. 1998); see also, 
Evans v. Brown, 9 Vet. App. 273 (1996).  

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  

The Board is required to give consideration to all the 
evidence received since the last disallowance of the claim on 
any basis, in this case the RO decision in August 1997.  See 
Hickson v. West, 12 Vet. App. 247, 251 (1999).  

Service connection is warranted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).   

The evidence of record at the time of the November 1980 Board 
decision consisted of the veteran's service medical records, 
a report of a VA examination afforded the veteran in 
September 1972, statements from private physicians of 
evaluation and treatment provided to the veteran, and the 
veteran's testimony at a RO hearing in June 1979.  

The service medical records showed that, in March 1965, the 
veteran presented to a treatment facility with complaints of 
a sore back, which he reported that he sprained the day 
before while doing some heavy lifting.  An examination was 
significant for considerable left upper back muscle spasm.  
He was thereafter seen with complaints of back pain in 
November 1965 and found on examination to have left 
paravertebral muscle spasms.  

Continuing problems with back pain were noted I early 
December 1965.  It was noted that the veteran was lifting 
heavy objects and that his muscular pain persisted.  An 
examination was negative.  

It was recommended that the veteran do no lifting for five 
days.  In late January 1966, he again presented with 
complaints of back pain, and medication was prescribed.  

On a May 1966 medical examination for service separation, a 
clinical evaluation of the veteran's spine found no 
abnormalities.  On a contemporaneous report of medical 
history, the veteran described his health as good   

When examined for enlistment in the National Guard in August 
1966, a clinical evaluation of the veteran's spine found no 
abnormalities, and he specifically denied having recurrent 
back pain.  

In a statement dated in August 1972, the veteran's private 
physician reported that the veteran was seen in October 1967 
because of pain in the lumbar region with a history of 
similar pain while in the service.  He noted that an 
examination of the veteran was negative.  

On his initial post service VA examination in September 1972, 
an examination of the veteran's back was noted to be 
unremarkable.  Low back syndrome not found was the pertinent 
diagnosis.  

An Emergency Report dated in February 1974 records that the 
veteran while working experienced sever low back pain after 
effort.  X-ray studies were negative.  Acute lumbosacral 
strain was diagnosed.  

A private physician examined the veteran in November 1978 for 
complaints of low back pain.  This physician noted that the 
veteran, in September 1978 while in the process of lifting 
while at work, developed a sharp pain in his low back.  He 
further noted that the veteran following this incident was 
out of work for about five weeks.  An examination led to a 
diagnosis of probable herniated disc L5-S1, left.  

Private medical records show that the veteran was 
hospitalized in November 1978 and underwent laminotomy and 
excision of herniated disc, L4-L5, L5-S1. 

In May 1979, the veteran was hospitalized at a private 
medical facility and underwent a decompressive laminectomy of 
L4 and L5.  

The veteran testified in June 1979 that he injured his back 
in service in 1965 while lifting a hundred pound piece of 
steel.  He said that he continued to have back pain 
thereafter and first saw a private physician for his 
complaints approximately a year and a half after his service 
separation.  

On the basis of the evidence, the Board found in November 
1980 that the veteran's current back disorder did not have 
its onset in service or was otherwise attributable thereto.  

The evidence submitted since the November 1980 Board 
decision, and not duplicative of evidence previously 
considered, includes statements from private physicians, 
records of private evaluation and treatment, a report of a VA 
examination in August 2003, and VA outpatient treatment 
records.  

The private medical records include a summary of the 
veteran's hospitalization beginning in August 1979 for 
complaints of leg pain.  During this hospitalization the 
veteran underwent a lumbar myelogram, a revision of 
laminectomy, and an excision of scar tissue and recurrent 
herniated disc L4-L5.  

In a memorandum dated in September 1983, a private physician, 
Dr. A. F., reported that the veteran has been under treatment 
for low back pain since April 1982.  He further noted that 
the veteran had undergone back surgery in November 1978, 
March 1979 and May 1979.  

The veteran was examined by a private physician in April 1983 
for disability determination and was noted to have been 
unemployed since 1978 when he had injured his back at work 
while lifting a heavy object.  Following examination, lumbar 
radiculitis and post-laminectomy syndrome were diagnosed.  

A lumbar myelogram in January 1984 was interpreted to show 
that the veteran was status post laminectomy L4 and L5 w3ith 
marked narrowing and irregularity of the Metrizamide column 
at L4-L5.  

In a letter dated in March 1984, a private physician, Dr. E. 
F., reviewed the veteran history of back surgery following a 
work related back injury in 1978.  He noted following a 
physical examination that the veteran had had three 
unsuccessful back operations and continued to have 
significant symptoms.

The August 1984 VA examination report records that the 
veteran was seen in service for complaints referable to low 
back pain, which the veteran claims recurred on occasion 
following service.  The veteran reported injuring his back at 
work in 1978 and having initial surgery in 1978 for a lumbar 
disc.  

Following an examination, residuals of surgery on 3 different 
occasions for lumbar disc with current slight narrowing of 
L4, L5, and L5, S1 interspaces and residual pain down the 
left sciatic nerve distribution was diagnosed.  

A VA genitourinary examination in August 2003 records as 
medical history that the veteran underwent TUR (transurethral 
resection) for the prostate in July 2001.  This report also 
records that the veteran is receiving Social Security 
benefits for back problems for a herniated nucleus pulposus.  

The VA outpatient treatment records compiled between October 
1997 and August 2003 show treatment for various disabilities 
and note the veteran's history of laminectomy of the 
lumbosacral spine secondary to HNP (herniated nucleus 
pulposus).  

The private treatment records, received in September 2003 and 
compiled between May 1998 and September 2002, record the 
veteran's complaints of chronic low back pain and related 
treatment.  


Analysis

The evidence submitted since the November 1980 Board decision 
and summarized above shows that the veteran has received 
medical treatment for a low back disorder since a work 
related back injury in 1978 and has had ongoing complaints of 
back pain despite multiple surgical interventions.  

These records do not, however, when viewed in the aggregate, 
tend to indicate that the veteran has a back disorder that 
had its onset in service.  Instead, these records merely 
reflect that the veteran suffers from symptomatic back pain 
as a result of an injury unrelated to service.  

Hence, it is well to observe that the United States Court of 
Appeals for Veterans Claims has held that records of 
treatment many years after service that do not indicate in 
any way that the conditions are service connected are not new 
and material upon which a claim could be reopened.  See e.g. 
Cox v. Brown, 5 Vet. App. 95 (1993).  

Accordingly, the Board concludes that the evidence received 
since the November 1980 Board decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a) and 
provides no basis to reopen the veteran's claim of service 
connection for a back disorder.  Hence, the appeal is denied.  



ORDER

New and material evidence to reopen the claim of service 
connection for a back disorder has not been submitted.  



	                        
____________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


